No. 3--07--0610

_________________________________________________________________
Filed August 1, 2008
                              IN THE

                   APPELLATE COURT OF ILLINOIS

                          THIRD DISTRICT

                            A.D., 2008

THE PEOPLE OF THE STATE         ) Appeal from the Circuit Court
OF ILLINOIS,                    ) of the 12th Judicial Circuit,
                                ) Will County, Illinois,
     Plaintiff-Appellee,        )
                                )
     v.                         ) No. 06--CF--684
                                )
MARCUS GROCESLEY,               ) Honorable
                                ) Amy Bertani-Tomczak,
     Defendant-Appellant.       ) Judge, Presiding.
_________________________________________________________________

       Justice Carter delivered the opinion of the court:
_________________________________________________________________


     The defendant, Marcus Grocesley, was convicted of three

counts of criminal sexual assault, and sentenced to three

consecutive terms of 50 months imprisonment.     720 ILCS 5/12--

13(a)(4) (West 2004).   The defendant contends that the State

failed to prove that he held a position of trust, authority, or

supervision in relation to the victim.     We affirm.

     The defendant was indicted on three counts of criminal

sexual assault and three counts of aggravated criminal sexual

abuse for engaging in sexual penetration with M.C.R.     Each count

of criminal sexual assault alleged that during certain time

periods the defendant, who was 17 years of age or older,
knowingly committed an act of sexual penetration with M.C.R., who

was at least 13 but under 18 years old, and the defendant held a

position of trust, authority or supervision in relation to M.C.R.

in that the defendant was a track coach for the Joliet Township

High School District (school district).    The school district is

comprised of two schools, Joliet Central High School and Joliet

West High School.   The two schools are combined into one school

district-wide sports program.   There is one team for the school

district in any given sport comprised of students from both

schools who practice and compete together.   The three aggravated

criminal sexual abuse charges alleged that during specific time

periods the defendant knowingly committed an act of sexual

penetration with M.C.R., who was at least 13 but under 17 years

old, and the defendant was at least five years older than her.

     At trial, M.C.R. testified that she was born in August 1990.

She met the defendant at a high school football game in October

2005.   She was 15 years old, and was a sophomore at Joliet West

High School.   She was a cheerleader and on the girls' track team

for the school district. She had attended a different high school

during the 2004-2005 school year.

     The night she met the defendant, she was cheering for the

school football team, and she was wearing her cheerleading

uniform.   She next spoke to the defendant at a high school

basketball game, where she was cheering.   When she saw the


                                 2
defendant at another basketball game in December 2005, she gave

him her phone number.

     He called her that night, and she told him that she was 15

years old.   He told her that he was 21 years old.   The defendant

asked M.C.R. if he could come to her home, and she said yes.      He

arrived at her home around midnight, when her parents were

asleep.   M.C.R. let the defendant into the house.   They went to

her bedroom, and engaged in oral and vaginal sex.

     In January 2006, the defendant went to M.C.R.'s home again,

and they had oral and vaginal sex.    M.C.R. also testified that

she and the defendant engaged in vaginal sex in his car, and at

the home of the defendant's friend.    On January 28, 2006, the

defendant went to M.C.R.'s home late at night, and engaged in

oral and vaginal sex with M.C.R. and her 16-year-old friend.

     In late January or early February 2006, M.C.R. saw the

defendant at Joliet Central High School talking to the coaches of

the boys' track team during track practice.    Sometime after this

day, in February 2006, the defendant went to M.C.R.'s home.

After they had oral and vaginal sex, the defendant told M.C.R.

that he could not see her anymore because he was trying to

straighten out his life and become a track coach.

     Andrew Harris testified that he was a teacher and a boys'

track team coach for the school district.    The indoor track

season typically began around February 1, but there may have been


                                 3
practices held before that date.       In 2005, Harris was the head

coach of the boys' indoor track team.       The defendant worked with

the team daily during the 2005 season.       Harris introduced the

defendant to the team as a coach, and the defendant was present

during team meetings.   The defendant had authority to organize

and conduct practices with the sprinters, and to impose penalties

on students who were late for practice.       The defendant also

attended indoor track meets.   Harris also observed the defendant

assisting coaches during outdoor track practices and meets.         The

defendant appeared in the team yearbook picture in 2005, which

referred to him as coach Marcus Grocesley.

     The 2006 indoor track season began on or around February 1,

2006.   The defendant again acted as an assistant coach.      The

defendant assisted during practices, and attended team meetings.

The defendant was also in the team picture taken in 2006.

     In January 2006, the school district's athletic director

informed Harris that all of the assistant coaches must be

certified by the State of Illinois.       The defendant was not

certified.   Harris and the defendant discussed certification

approximately three times.   The defendant never told Harris that

he had become certified.

     Christopher Olson testified that he had been the athletics

director at the school district since July 2004.       Sometime during

the 2005-06 school year, Olson noticed the defendant in the


                                   4
hallways and working with the boys' track team.   The defendant

was not a paid staff member or a certified volunteer.    Olson

discussed the certification requirement with the defendant, and

Olson told the defendant he could not assist the team until he

was certified.   To Olson's knowledge, the defendant was never

certified as a coach.

     Several other school district athletics coaches also

testified that he or she observed the defendant assisting during

the boys' track practices in 2005 and 2006.    The school district

superintendent testified that the defendant had never been an

employee or official volunteer at the school district.    The

defendant admitted to a police officer that he had engaged in

sexual acts with M.C.R.   The defendant also told an officer that

he had been assisting the school district's boys' track team

since 2005.

     The jury found the defendant guilty on all counts.

Following a sentencing hearing, the court found that the

convictions for aggravated criminal sexual abuse merged into the

convictions for criminal sexual assault.   The court imposed three

consecutive terms of 50 months imprisonment.

     On appeal, the defendant presents four claimed errors, each

of which argue that the State failed to prove he was guilty of

criminal sexual assault because the evidence did not establish

that he held a position of trust, authority or supervision in


                                 5
relation to M.C.R.   First, the defendant claims the court erred

by denying his motion for a directed verdict because the State

failed to present a prima facie case that he was guilty of

criminal sexual assault.    A motion for a directed verdict asserts

that as a matter of law the evidence is insufficient to support a

finding of guilt.    People v. Cazacu, 373 Ill. App. 3d 465, 869
N.E.2d 381 (2007).   Considering the evidence most strongly in the

State's favor, the court determines whether a reasonable jury

could find the defendant guilty beyond a reasonable doubt.

Cazacu, 373 Ill. App. 3d 465, 869 N.E.2d 381.   On review, we

consider the question de novo.    Cazacu, 373 Ill. App. 3d 465, 869
N.E.2d 381.

     A person commits criminal sexual assault if he commits an

act of sexual penetration with a victim who is at least 13 years

of age but under 18 years of age, and the defendant was 17 years

of age or older and held a position of trust, authority or

supervision in relation to the victim.   720 ILCS 5/12--13(a)(4)

(West 2004).   The statute does not define the terms trust,

authority or supervision.   This court, however, has previously

stated that these words are presumed to have their ordinary and

popularly understood meanings.    People v. Secor, 279 Ill. App. 3d
389, 664 N.E.2d 1054 (1996).   "It is evident that, in enacting

section 12--13(a)(4), the legislature sought to prevent sex

offenses by those whom a child would tend to obey, such as a


                                  6
teacher or coach, as well as those in whom the child has placed

his trust[.]"   Secor, 279 Ill. App. 3d at 396, 664 N.E.2d at

1059.

     In this case, the State alleged that the defendant held a

position of trust, authority or supervision in that he was a

track coach for the school district where M.C.R. was a student.

The defendant maintains that the evidence did not establish that

he held a position of trust, authority or supervision in relation

to M.C.R. because he was not an official coach, and M.C.R. did

not know he was a coach when they began their sexual

relationship.   The defendant does not dispute that he had a

sexual relationship with M.C.R.

     First, we find that the evidence was sufficient to prove

that the defendant was a coach.   Harris, the boys' head track

coach, testified that the defendant acted as an assistant coach

for the school district during the 2005 and 2006 track seasons.

Harris introduced the defendant to team members as a coach, and

allowed the defendant to participate in team meetings as well as

practices and meets.   Olson noticed the defendant working with

the boys' track team in 2006, and discussed the certification

requirement with the defendant.   Several other school district

employees also testified that they witnessed the defendant acting

as a coach with the team in both 2005 and 2006.   The defendant

was included in team pictures in both of these years.   The


                                  7
defendant also admitted to police that he assisted the track team

in 2005 and 2006.    This evidence was sufficient to prove that the

defendant was an assistant boys' track coach, even if he was not

properly certified.

     Next, we disagree with the defendant's position that he did

not hold a position of trust, authority or supervision in

relation to M.C.R. because she did not know he was a coach when

they began their sexual relationship.      Section 12--13(a)(4) of

the Criminal Code of 1961 does not require that the victim

possess knowledge of the perpetrator's position of trust,

authority or supervision in relation to her.      720 ILCS 5/12--

13(a)(4) (West 2004).    Although there are possible scenarios

where a victim's knowledge of a defendant's position contributes

to the defendant's manipulation or undue influence of the minor,

which then results in sexual penetration, this knowledge is not a

required element of the statute.       The statute is also applicable

where a defendant's position of trust, authority or supervision

in relation to a victim provides access and opportunity for an

offense to occur.     People v. Kaminski, 246 Ill. App. 3d 77, 615
N.E.2d 808 (1993).

     In People v. Reynolds, 294 Ill. App. 3d 58, 689 N.E.2d 335

(1997), the court considered whether an elected public official

occupied a position of trust, authority or supervision in

relation to a minor with whom he had sex.       The court stated that


                                   8
the defendant did not hold such a position simply because he was

an elected public official, and pointed out that the position

held by the defendant must exist in relation to the victim.

Reynolds, 294 Ill. App. 3d 58, 689 N.E.2d 335.      The court then

found sufficient evidence to prove such a relationship existed in

that case because the defendant engaged in acts that established

trust in relation to the victim.       The focus in that case was not

on the victim's knowledge, but on the defendant's conduct which

resulted in creating a position of trust, authority or

supervision in relation to the victim.      As stated in Reynolds, if

a defendant occupies a position of trust, authority or

supervision at any time that he engages in sexual penetration

with a minor, his conduct is prohibited by the statute.

Reynolds, 294 Ill. App. 3d 58, 689 N.E.2d 335.

     Here, the evidence shows that the defendant acted as a coach

for the same high school district where M.C.R. attended classes

and participated in cheerleading and girls' track.      Regardless of

whether M.C.R. knew at the beginning of their sexual relationship

that the defendant acted as a coach for her school district, the

defendant himself knew that he occupied a position of trust in

relation to all the students of that school district, including

M.C.R.   By assuming the position of assistant track coach, the

defendant assumed a position of trust that our society imposes

upon those who undertake to teach and mentor our children.


                                   9
     In addition, the defendant did not escape criminal conduct

under this statute just because he happened to coach the boys'

track team, rather than the girls' team.    His position presented

him with a heightened opportunity to engage in sex with a victim

that he knew from the outset was a student at the school,

regardless of the victim's knowledge.    In Reynolds, the court

held that an adult who has sex with a minor cannot shield himself

from criminal liability under the statute by showing that the

first sex act took place before there was evidence of trust,

authority or supervision.     Reynolds, 294 Ill. App. 3d 58, 689
N.E.2d 335.   Likewise, this defendant cannot shield himself from

the statute by showing that the first sex act occurred before the

victim knew he was a coach.

     We find that a reasonable trier of fact could have found the

defendant guilty of criminal sexual assault based upon the

evidence presented.   Thus, the trial court did not err by denying

the defendant's motion for a directed verdict of not guilty.

     The defendant's remaining arguments are that (1) the

evidence was insufficient to prove him guilty beyond a reasonable

doubt; (2) the court erred by denying his motion for judgment

notwithstanding the verdict; and (3) the evidence was

insufficient to prove him guilty for the time period of December

2005.   These arguments likewise fail.   As discussed above, the

evidence was sufficient to prove beyond a reasonable doubt that


                                  10
the defendant was guilty of criminal sexual assault.                The

defendant acted as an assistant track coach for the school

district in 2005 and 2006.           The fact that track season had not

yet started in December 2005 is of no consequence here.                The

jury's verdict is sufficiently supported by the evidence, and the

trial court did not err by denying his motion for judgment

notwithstanding the verdict.           Accordingly, the judgment of the

Will County circuit court is affirmed.

      Affirmed.

      SCHMIDT, J. concurs.

      JUSTICE LYTTON, specially concurring:

      I concur with the majority that the defendant's conviction

should be affirmed. I agree with the majority that the defendant's

status as a coach is sufficient, without more, to put him in a

position of "trust" under the statute.                However, I concur only

because the victim in this case discovered that the defendant was

a   coach   during   the    period    of    their   assignations;    any   sexual

relations they had after her discovery renders the defendant guilty

under the statute.         See 720 ILCS 5/12--13(a)(4) (West 2004).

      In    its   overly    broad    interpretation     of   the   statute,   the

majority believes that as long as "the defendant himself knew that

he occupied a position of trust in relation to M.C.R. and all

students of that school district," his liability under the statute

is complete.       By finding that the defendant held a position of


                                           11
trust in relation to "all the students of that school district,"

the    majority   has   virtually    negated   the    requirement   that   the

offender's position of trust be "in relation to the victim."               720

ILCS    5/12--13(a)(4)    (West     2004).     In    this   situation,   where

defendant's status as a coach is the sole evidence of a "trust"

relationship, the victim's knowledge or, at least, awareness of

defendant's position is critical.

       Though the majority sets out a proper ethical response to the

defendant, it does not state the appropriate legal definition

required for a criminal sexual assault.             In enacting section 12--

13(a)(4), the legislature sought to "prevent sex offenses by those

whom a child would tend to obey as well as those in whom the child

has placed his trust."     People v. Secor, 279 Ill. App. 3d 389, 396.

It is this trust that makes the child particularly vulnerable and

it is the betrayal of the trust that makes the offense unusually

devastating.      Secor, 279 Ill. App. 3d at 396.        Thus, if the status

of the defendant is the sole indicator of "trust," then the

relationship must be known to the victim.            Otherwise, "trust" is a

meaningless word, signifying both everything and nothing. Here, no

other indicia of "trust, authority or supervision" is alleged, only

defendant's status as a coach.         Under these circumstances, there

can be no criminal liability unless that status is perceived by the

victim.




                                      12
       In People v. Reynolds, 294 Ill. App. 3d 58, 689 N.E.2d 335

(1997), the court said that although Reynolds was a congressman

when he and the victim met, "[t]he language [of the statute] does

not suggest that the position of trust *** may result from the role

of the offender alone, but that it must exist 'in relation to the

victim'".    Reynolds, 294 Ill. App. 3d at 66, 689 N.E.2d at 469.

The majority would have us believe that trust in relation to the

"victim" is the legal equivalent of trust in relation to every

student in the school district.   One might ask if the defendant is

also in a trust relationship to the adjoining school district. How

far does criminal liability extend under the statute if no one

knows he is a coach.

       While I agree with the majority that defendant's coaching

position puts him in a position of trust, I believe that the

victim's awareness of the defendant's status is an integral part of

the defendant's criminal liability. See Secor, 279 Ill. App. 3d at

396.    In this case, since the victim acquired knowledge of the

defendant's position during their relationship, and the sexual

relationship continued after that, the defendant violated the

statute.




                                  13